DETAILED ACTION
	In response to the Office Action mailed 07/26/2021, the amendments were received 09/30/2021:
Claims 1 and 21 were amended.
Claims 1-21 are pending.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 19 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2020/0016432 (Maolinbay).
Regarding claim 19: 
Maolinbay disclose a method of acquiring projection data from a multimodal imaging apparatus, comprising: 
receiving first measured projection data associated with a first region of a patient from a first radiation source, the first radiation source configured for imaging radiation ([0041], via 107); 
receiving second measured projection data associated with a second region of the patient from a second radiation source, the second radiation source configured for at least one of imaging radiation or therapeutic radiation, wherein the second radiation source comprises an energy level more than the first radiation source ([0041], via 113); and 
providing the first measured projection data and the second measured projection data for reconstructing an image of the patient (Fig. 1A, [0042]).
Regarding claim 20: 
.
Allowable Subject Matter
Claim1-18 and 21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1: 
Maolinbay disclose a multimodal imaging apparatus, comprising: 
a rotatable gantry system positioned at least partially around a patient support (Fig. 1A, [0041]); 
a first radiation source (104) coupled to the rotatable gantry system, the first radiation source configured for imaging radiation ([0042], kV source); 
a first beamformer configured to adjust a shape of a first radiation beam emitted by the first radiation source (106); 
a second radiation source (110) coupled to the rotatable gantry system, the second radiation source configured for at least one of imaging radiation or therapeutic radiation, wherein the second radiation source comprises an energy level more than the first radiation source ([0042], MV source); 
a second beamformer configured to adjust a shape of a second radiation beam emitted by the second radiation source (112); and 
at least one radiation detector coupled to the rotatable gantry system and positioned to receive radiation from at least one of the first radiation source or the second radiation source (107 and 113); 
wherein the apparatus acquires first measured projection data associated with a first region of a patient from the first radiation source and second measured projection data associated with a second region of the patient from the second radiation source during a scan (Fig. 1A, [0042]).

Since the prior art of record fail to teach the details above, nor is there any reason to modify or combine prior art elements absent applicant’s disclosure, the claim is deemed patentable over the prior art of record. Claims 2-18 are allowed by virtue of their dependence.
Regarding claim 21: 
Maolinbay disclose a radiotherapy delivery device comprising: 
a rotatable gantry system positioned at least partially around a patient support (Fig. 1A); 
a first radiation source coupled to the rotatable gantry system, the first radiation source configured for imaging radiation (104); 
a first beamformer configured to adjust a shape of a first radiation beam emitted by the first radiation source (106); 
a second radiation source coupled to the rotatable gantry system, the second radiation source configured for at least one of imaging radiation or therapeutic radiation, wherein the second radiation source comprises an energy level more than the first radiation source (110, [0042]); 
a second beamformer configured to adjust a shape of a second radiation beam emitted by the second radiation source (112); and 
at least one radiation detector coupled to the rotatable gantry system and positioned to receive radiation from at least one of the first radiation source or the second radiation source (107 and 113); and 

combine the first measured projection data and the second measured projection data to reconstruct an image for online adaptive IGRT ([0052]-[0053]).
The prior art fails to teach the details of wherein the apparatus acquires first measured projection data associated with a first region of a patient from the first radiation source and second measured projection data associated with a second region of the patient from the second radiation source during a scan and at least one of: augments the first measured projection data using the second measured projection data; and augments the second measured projection data using the first measured projection data.
Since the prior art of record fail to teach the details above, nor is there any reason to modify or combine prior art elements absent applicant’s disclosure, the claim is deemed patentable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANI FOX whose telephone number is (571)272-3513. The examiner can normally be reached M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANI FOX/
Primary Examiner
Art Unit 2884



/DANI FOX/Primary Examiner, Art Unit 2884